    Case 3:20-cv-00043-DHB-BKE Document 19 Filed 04/07/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                             DUBLIN DIVISION

JOSEPH PAUL ROACH,                   *
                                     *
     Plaintiff,                      *
                                     *
             v.                      *                 CV 320-043
                                     *
ANDREW M. SAUL,      Commissioner of *
Social Security      Administration, *
                                     *
     Defendant.                      *


                                     O R D E R

     Before the Court is Defendant’s consent motion to remand under

sentence four of 42 U.S.C. § 405(g).            (Doc. No. 18.)    Pursuant to

the power of this Court to enter a judgment affirming, modifying

or reversing the Commissioner's decision with remand in Social

Security actions under sentence four of 42 U.S.C. § 405(g), and in

light of the Agency's request to remand this action, this case is

hereby REMANDED.

     On remand the Appeals Council will forward the case to an

administrative law judge (“ALJ”), who will be instructed to: 1)

update the medical record; 2) give further consideration to whether

Plaintiff has past relevant work and whether he can perform that

work within the limitations of his residual functional capacity

(RFC) consistent with agency policy; 3) if necessary, to hold a

supplemental       hearing    and   obtain   supplemental   evidence   from   a

vocational        expert     specifically    addressing     Plaintiff’s   past
    Case 3:20-cv-00043-DHB-BKE Document 19 Filed 04/07/21 Page 2 of 2



relevant work and his ability to perform any such work; and 4)

take any additional action needed to complete the administrative

record.

     Upon due consideration the motion to remand (doc. no. 18) is

GRANTED.   The Commissioner’s decision is reversed under sentence

four of 42 U.S.C. § 405(g) with a remand of the cause to the

Commissioner for further proceedings.        See Shalala v. Schaefer,

509 U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).

The Clerk of Court will enter a separate judgment pursuant to Rule

58 of the Federal Rules of Civil Procedure.

     ORDER ENTERED at Augusta, Georgia, this 7th day of April,

2021.




                                       ____________________________
                                       UNITED STATES DISTRICT JUDGE




                                   2
